                  Case 21-10527-JTD   Doc 11-6   Filed 03/08/21   Page 1 of 2




                                        EXHIBIT F

                                       PA BUDGET




DOCS_NY:42509.9
                                                                               Case 21-10527-JTD                              Doc 11-6                    Filed 03/08/21                    Page 2 of 2
CarbonLITE P, LLC



                                   Week 1         Week 2         Week 3         Week 4         Week 5         Week 6         Week 7         Week 8         Week 9        Week 10       Week 11        Week 12        Week 13        Week 14        Week 15      Week 16        Week 17         Post-Pet
                                  03/14/21       03/21/21       03/28/21       04/04/21       04/11/21       04/18/21       04/25/21       05/02/21       05/09/21       05/16/21      05/23/21       05/30/21       06/06/21       06/13/21       06/20/21     06/27/21       07/04/21          Fcst

Cash Receipts                                0              0              0              0              0              0              0   1,297,867                 0    1,077,300               0    1,721,951                0              0    1,077,300              0    3,408,442       8,582,860

Expenditures
   Manufacturing Expenses           182,705        182,705        182,705        368,923        473,459        473,459        473,459        524,593        582,172        582,172       582,172        582,172        585,821        563,010        563,010      563,010        569,137       8,034,689
   Payroll related                  127,058              0        212,863              0        146,867              0        271,318              0        198,070              0       325,326         34,225        271,240              0        386,822       34,225        216,992       2,225,004
   Facility Rent and Related              0        130,952              0        140,500              0        159,014              0        140,500              0        187,075             0              0        140,500              0        187,075            0        187,075       1,272,690
   Other Expenditures                44,495        107,886         44,495         44,495         44,495        107,886         44,495         44,495         44,495        107,886        44,495         44,495         44,495         44,495        107,886       44,495         44,495       1,009,981
                                    354,258        421,544        440,063        553,918        664,821        740,359        789,272        709,588        824,737        877,134       951,993        660,892      1,042,056        607,505      1,244,793      641,730      1,017,699      12,542,364

Capital Expenditures                         0   3,820,833                 0              0              0   3,370,833                 0              0              0    1,778,147               0              0              0              0     120,833               0              0     9,090,647
Restructuring
  Deposits & Cures                1,466,298              0              0              0         32,028              0              0        452,692              0              0             0              0              0              0              0            0              0        1,951,018
  Professional Fees                 629,015        254,015        254,015        254,015        254,015        254,015        254,015        254,015        254,015        254,015       254,015        254,015        258,702        258,702        258,702      258,702        254,015        4,712,000
  U.S. Trustee Fee                        0              0              0              0              0         67,120              0              0              0              0             0              0              0              0              0            0        173,381          240,502
                                  2,095,313        254,015        254,015        254,015        286,043        321,135        254,015        706,706        254,015        254,015       254,015        254,015        258,702        258,702        258,702      258,702        427,396        6,903,519
Cash Flow Before Financing        (2,449,571)    (4,496,392)     (694,078)      (807,933)      (950,864)     (4,432,328)    (1,043,287)     (118,427)     (1,078,752)    (1,831,995)   (1,206,008)      807,044      (1,300,758)     (866,208)      (547,029)    (900,432)     1,963,347      (19,953,670)
Financing Cash Flow
   DIP Interest Payments & Fees     (750,000)             0             0        (258,333)            0               0              0      (250,000)              0              0             0             0        (258,333)            0              0            0       (250,000)       (1,766,667)
Change in Cash                    (3,199,571)    (4,496,392)     (694,078)     (1,066,266)     (950,864)     (4,432,328)    (1,043,287)     (368,427)     (1,078,752)    (1,831,995)   (1,206,008)      807,044      (1,559,091)     (866,208)      (547,029)    (900,432)     1,713,347      (21,720,337)

DIP Loan Advances (Repayments)    3,349,571      4,496,392        694,078       1,066,266       950,864      4,432,328      1,043,287        368,427       1,078,752      1,831,995     1,206,008                0     752,047        866,208        547,029      900,432                 0    23,583,683

Beginning Cash                            0        150,000        150,000        150,000        150,000        150,000        150,000        150,000        150,000        150,000       150,000        150,000        957,044        150,000        150,000      150,000         150,000               0
Ending Cash                         150,000        150,000        150,000        150,000        150,000        150,000        150,000        150,000        150,000        150,000       150,000        957,044        150,000        150,000        150,000      150,000       1,863,347       1,863,347

Operational Data
  Pellets Sold ($)                 $362,631       $362,631       $362,631       $568,398       $722,723       $722,723       $722,723       $805,633      $1,012,909     $1,012,909    $1,012,909     $1,012,909     $1,075,005     $1,085,354     $1,085,354   $1,085,354     $1,085,401     $14,098,196
  Bales Purchased (lbs)             745,161        745,161        745,161        745,161        745,161        745,161        745,161        989,280       1,599,575      1,599,575     1,599,575      1,599,575      2,056,596      2,132,767      2,132,767    2,132,767      2,437,448      23,496,053
  Flake Purchased (lbs)              49,601         49,601         49,601        344,074        564,928        564,928        564,928        530,143         443,181        443,181       443,181        443,181        245,885        213,002        213,002      213,002         91,286       5,466,707
